Franklin County, No. 93AP-809. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County.
On September 2,1994, appellant Community Mutual Insurance Company filed its reply brief which was due on August 31, 1994. Rule XIV(C) of the Rules of Practice of the Supreme Court prohibits the filing of a brief that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, that the reply brief of Community Mutual Insurance Company be, and hereby is, stricken, effective September 9, 1994.